Citation Nr: 1546095	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-08 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a December 2010 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks service connection for a right ankle disability due to an injury during service.  The Veteran's service treatment records show that he did sustain     a right ankle sprain in December 1968 while stepping from his ship to the dock.  The Veteran claims that he suffers from a chronic right ankle condition with symptomatology continuing since service to present day.  Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, although the evidence of record does not document treatment for a current ankle disability, the most recent records are dated July 2013.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). further development is necessary.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have diagnosed him with or treated him for a right ankle condition.  After obtaining any necessary release form from the Veteran, any relevant records that are not duplicates of those already contained in the claims file should be requested.  In addition, request updated VA treatment records dating since July 2013.  The Veteran should be notified if any requested records cannot be obtained.

2. Thereafter, schedule the Veteran for a VA ankle examination.  The entire claims file, to include electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.

After review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a diagnosed right ankle disability.  For any diagnosed right ankle disability identified, the examiner should provide an opinion as to whether the it is at least as likely as not (50 percent probability or greater) that the disability arose in service or is related to any incident in service, to include the December 1968 right ankle sprain.  The examiner should explain why or why not.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond giving medical science or known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.)

3. After the development requested above has been completed to the extent possible, the AOJ should again review the records.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




